Exhibit 10.1

RESIGNATION, RETIREMENT AND TRANSITION AGREEMENT

THIS RESIGNATION, RETIREMENT AND TRANSITION AGREEMENT (“Agreement”) dated as of
January 9, 2007 is made by and among Popular, Inc. a corporation organized under
the laws of the Commonwealth of Puerto Rico (“Popular”); Popular Financial
Holdings, Inc., a Delaware corporation (“PFH”) and Cameron E. Williams
(“Executive”).

RECITALS



  A.   Executive has been and is employed by PFH in the capacity of President.



  B.   Executive has also served as a member of the Corporate Leadership Circle
of Popular and as officer and director of various direct and indirect
subsidiaries and controlled affiliates of Popular and PFH (collectively, the
“Popular Subsidiaries”).



  C.   Executive has announced his intention to resign and retire from his
employment at PFH and the Popular Subsidiaries.



  D.   The parties desire to enter into this Agreement in order to provide for
the orderly separation of Executive and the effective transition and integration
of certain businesses currently operated by PFH into certain lines of businesses
at Banco Popular North America (“BPNA”), an affiliate of PFH.

NOW THEREFORE, in consideration of the premises and the covenants contained in
this Agreement, the sufficiency of which is hereby acknowledged, Executive, PFH
and Popular agree as follows:



1.   RESIGNATION AND RETIREMENT:

(a) Resignation. The parties acknowledge and agree that effective on and as of
January 9, 2007 (the “Resignation Date”), Executive shall resign (i) as
President of PFH; and (ii) from all other positions Executive currently holds as
an officer of any of the Popular Subsidiaries. In addition, effective on and as
of a date to be agreed upon by the parties, but in any event not later than
April 1, 2007, Executive shall resign from his position as a director of PFH and
any of the other Popular Subsidiaries.

(b) Transition Period. For the period commencing on the Resignation Date and
ending on March 31, 2007 (the “Transition Period”), Executive shall continue to
be employed by PFH to assist in the transition, integration and coordination of
certain business lines of PFH into BPNA. Executive’s duties shall be performed
during normal business hours and at such times and from such locations as are
mutually acceptable to Executive and PFH. During the Transition Period,
Executive shall have the title of Special Advisor and shall report directly to
Roberto R. Herencia, the President of BPNA.

(c) Compliance. During the Transition Period, Executive shall comply in full
with (i) all applicable laws, orders and regulations, (ii) Popular’s Code of
Ethics, Policies and Guidelines; and (iii) the employee manual in effect for PFH
employees.

(d) Payment of Salary/Benefits. During the Transition Period, Executive shall
continue to receive Executive’s current base salary paid in the normal course in
accordance with PFH’s payroll policy, as well as other compensation and benefits
to which Executive is entitled in his current position (but not any accrued but
unpaid bonus or other incentive compensation) with PFH. During the Transition
Period, Executive shall not be entitled to participate in any bonus or incentive
compensation program which may be in effect at PFH or Popular. In the event the
Retirement Date shall be accelerated by mutual agreement of the parties,
Executive shall continue to receive his current base salary and benefits during
the Transition Period.

(e) Retirement. On and as of March 31, 2007 (the “Retirement Date”) Executive
shall retire from his employment at PFH and shall no longer be employed by PFH
from and after such date.

(f) Accrued Vacation Pay. On the Retirement Date, Executive shall be compensated
for all accrued but unused vacation in accordance with PFH’s policy.

(g) Company Automobile. On or as of the Retirement Date, Executive shall have
the right to purchase the 2004 Lexus LS 430 presently used by Executive in the
conduct of his duties at PFH for a book value as of March 31, 2007 of $8,552.00
which amount shall be paid by Executive to PFH.



2.   PAYMENTS AND BENEFITS DUE TO RESIGNATION AND RETIREMENT:

(a) Transition Payment. In exchange for Executive’s covenants and agreements
contained in this Agreement, PFH shall pay to Executive a gross amount equal to
$1,211,250.00, which amount, after all applicable deductions (the “Transition
Payment”) shall be paid to Executive in one (1) lump sum within seven (7) days
after the Retirement Date. Executive acknowledges that he is not otherwise
entitled to the Transition Payment and the Transition Payment is solely being
provided to Executive in consideration of the covenants and agreements made by
Executive under this Agreement.

(b) Medical Benefits. For a period of twelve (12) months following the
Retirement Date, Executive will continue to be covered under PFH’s group health
care plans (medical, dental and/or vision) under which Executive was covered as
of the Resignation Date, at no cost to Executive.  This coverage shall count as
COBRA continuation coverage (i.e., shall reduce the 18 months of COBRA coverage
to which Executive is otherwise entitled).  PFH’s cost for Executive’s coverage
under any self-insured plan for the 12-month coverage period will be considered
wages to the Executive and will be reported on Executive’s Form W-2 as taxable
compensation, and Executive will be responsible for any withholding taxes due as
a result thereof.    Following the end of the 12-month coverage period,
Executive shall be entitled to elect COBRA continuation coverage for the
remainder of such period subject to Executive’s timely payment of the full COBRA
premium. 

(c) Equity Grants. At various times during Executive’s employment by PFH,
Executive was awarded restricted stock (the “Equity Grants”) under the Popular,
Inc. 2004 Omnibus Incentive Plan (the “Plan”). In consideration of Executive’s
resignation and other agreements and covenants of Executive made in this
Agreement, Popular and PFH agree that Popular will take all action to (i) ensure
that no such Equity Grant expires upon Executive’s resignation and retirement
and (ii) accelerate the vesting of any unvested portion of the Equity Grants as
of the Retirement Date. The certificates evidencing such Equity Grants shall be
delivered by Popular to Executive as soon as administratively practicable after
the Retirement Date. All other terms and provisions of the Equity Grants as set
forth the applicable agreements relating to the Plan shall remain in full force
and effect. To the Extent that any of the foregoing actions require the
amendment to the Plan documents, Executive, by his execution of this Agreement,
consents to such amendments. Executive acknowledges and agrees that he will be
subject to the provisions of Section 16 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) with respect to the sale or disposition of the
Equity Grants.

(d) SERP. Executive and PFH acknowledge and agree that (i) Executive is fully
vested under PFH’s Supplemental Executive Retirement Plan (“SERP”); (ii) no
additional benefits shall accrue under SERP after the Resignation Date;
(iii) Executive’s vested balance under the SERP as of December 30, 2006 is
$410,540.88 and shall be recalculated as of the Retirement Date (and shall be
subject to investment fluctuations based upon Executive’s elections through date
of distribution); and (iv) all benefits accrued under the SERP shall be paid to
Executive in accordance with the payment election made by Executive under the
SERP. Executive acknowledges and agrees that no other benefits shall accrue to
him and no other payments shall be made to him with respect to the SERP.

(e) Popular 401(k) Plan. Executive and PFH acknowledge and agree that Executive
is a participant in the Popular, Inc. USA 401(k) Savings and Investment Plan
(the “401 (k) Plan”) and that Executive’s benefits under the 401(k) Plan shall
be determined in accordance with the provisions thereof and any election related
thereto. Executive’s participation in the 401(k) Plan shall end on the
Retirement Date. 401(k) deductions will not be deducted from, nor made by PFH
with respect to, the Transition Payment.

(f) Voluntary Deferral Plan. Executive’s participation in the Popular Financial
Holdings Deferral Plan shall end on the Resignation Date. Executive’s vested
balance under such plan shall be calculated as of the Retirement Date and shall
be subject to investment fluctuations based upon Executive’s elections through
date of distribution.

(g) No Further Benefits, Payments, Etc. Executive acknowledges and agrees that
except as expressly provided herein, Executive’s coverage or participation under
any voluntary deferral plan, benefit plan, program, policy or arrangement
sponsored or maintained by PFH or Popular shall cease and be terminated as of
the Resignation Date. Executive further acknowledges and agrees that no payment
made by PFH pursuant to this Agreement is subject to any employer matching
obligation or any other employer contribution under any benefit or deferred
compensation plan, whether or not any such payment is characterized as wages or
other compensation.



3.   DEATH OR DISABILITY.

(a) In the event that Executive dies or becomes disabled prior to the Retirement
Date, Executive’s heirs, representatives or Executive’s estate shall be entitled
to the compensation and benefits described in Section 2 of this Agreement.



4.   RELEASE.

(a) Executive shall execute and deliver the release attached hereto as Annex A
(the “Release”) on the Retirement Date.



5.   ON-GOING RESTRICTIONS ON EXECUTIVE’S ACTIVITIES

(a) General Effect. The parties agree that the provisions of this Section 5
shall apply while Executive is employed by PFH and for some periods after
Executive shall cease being employed by PFH. This Section uses the following
defined terms:

“Competitive Enterprise” means any business enterprise that either (1) engages
in the nonprime consumer mortgage business or the consumer mortgage servicing
business (whether prime or nonprime) in the United States provided PFH or any
Popular Subsidiary is engaged in such business while this Section 5 is in
effect; or (2) holds a 5% or greater equity, voting or profit participation
interest in any enterprise that engages in such a competitive activity.

“Solicit” means any direct or indirect communication, initiation, advice,
encouragement or request of any person to take or refrain from taking any action
(regardless of who initiated the communication in which the preceding occurs).

(b) Executive’s Importance to PFH and the Effect of this Section 5. Executive
acknowledges that:

(1) In the course of Executive’s employment as President of PFH, Executive has
and has had access to Proprietary Information and PFH’s client base and will
profit from the goodwill associated with PFH. On the other hand, in view of
Executive’s access to Proprietary Information and his importance to PFH, if
Executive competes with PFH for some time after his employment, PFH will likely
suffer significant harm (but the amount of the loss to PFH would be uncertain
and not readily ascertainable). This Agreement provides Executive with
substantial additional benefits over Executive’s prior arrangements with PFH,
including the substantial additional compensation referred to in Section 2
hereof. In return for the benefits that Executive will receive from PFH and
Popular and to induce PFH and Popular to enter into this Agreement and in light
of the potential harm Executive could cause PFH, Executive agrees to the
provisions of this Section 5. Neither PFH nor Popular would have entered into
this Agreement if Executive did not agree to this Section 5.

(2) This Section 5 limits Executive’s ability to earn a livelihood in a
Competitive Enterprise and Executive’s relationships with Clients. Executive
acknowledges, however, that complying with this Section 5 will not result in
severe economic hardship for Executive or Executive’s family.

(c) Non-Competition. During Executive’s employment and, for the period of one
year following the Retirement Date, Executive agrees that he will not directly
or indirectly:

(1) hold a 5% or greater equity, voting or profit participation interest in a
Competitive Enterprise; or

(2) associate (including as a director, officer, employee, partner, consultant,
agent or advisor) with a Competitive Enterprise and in connection with
Executive’s association engage, or directly or indirectly manage or supervise
personnel engaged, in any activity:

(A) that is substantially related to any activity that Executive was engaged in,

(B) that is substantially related to any activity for which Executive had direct
or indirect managerial or supervisory responsibility, or

(C) that calls for the application of specialized knowledge or skills
substantially related to those used by Executive in his activities;

in each case, for PFH or the Popular Subsidiaries at any time before the end of
Executive’s employment.

(d) Non-Solicitation of PFH or Popular Employees. During Executive’s employment
and for one year following the Retirement Date, Executive agree that he will not
directly or indirectly attempt to Solicit anyone who is then an employee, agent
or contractor of PFH or any Popular Subsidiary (or who was an employee, agent or
contractor of PFH or any Popular Subsidiary within the prior six months) to
resign from PFH or any Popular Subsidiary or to apply for or accept employment
with any Competitive Enterprise. The term “Solicit” shall not be deemed to
include solicitation or employment of individuals who shall respond to public
advertisement media of general distribution (i.e., not targeted to present or
former PFH employees) without specific instruction or direction by Executive or
whom shall have been previously terminated or the subject of a reduction at PFH.

(e) Executive’s Payment Obligations/Off-sets. If Executive shall fail to comply
with this Section 5, other than any isolated, insubstantial and inadvertent
failure that is not in bad faith, Executive will pay PFH any Transition Payment
that Executive shall have received in connection with this Agreement. PFH will
have the right to offset Executive’s obligations under this Section against any
amounts otherwise owed to Executive by PFH or Popular, including under this
Agreement. This payment obligation is in addition to any rights that PFH may
have under this Section 5.

(f) Notice to New Employers. Before Executive accepts employment with any other
person or entity while any of Section 5(c) or 5(d) is in effect, Executive will
provide the prospective employer with written notice of the provisions of this
Section 5 and will deliver a copy of the notice to PFH.



6.   PROPRIETARY INFORMATION

Executive agrees to the proprietary information provisions set forth on Annex B,
which is a part of this Agreement.



7.   DISPUTES

Executive agrees to the dispute resolution provisions, including mandatory
arbitration, set forth on Annex C, which is a part of this Agreement.



8.   GENERAL PROVISIONS

(a) Consideration. This Agreement is entered into as a material inducement to
PFH and Popular in consideration of the mutual covenants contained in this
Agreement. The parties to this Agreement acknowledge the receipt and sufficiency
of the consideration to this Agreement and intend this Agreement to be legally
binding.

(b) Amendments and Waivers. Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by all of the parties, or, in the case of a waiver, by the
party that would have benefited from the provision waived.

(c) Bank Regulatory Limitation. If any payment or benefit under this Agreement
would otherwise be a golden parachute payment within the meaning of Section
18(k) of the Federal Deposit Insurance Act (a “Golden Parachute Payment”) that
is prohibited by applicable law, then the total payments and benefit will be
reduced to the greatest amount that could be made to you without there being a
Golden Parachute Payment. PFH and Popular shall provide Executive with the
opportunity to select the order in which payments or benefits are reduced.

(d) Severability. If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (i) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (ii) the remainder of this Agreement will
not be affected. In particular, if any provision of Section 5 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, or otherwise, it
will be automatically amended to apply for the maximum permitted period and
maximum permitted area, or otherwise.

(e) Mutual Non-Disparagement. PFH and Popular agree, except as may be required
by law, to refrain from performing any act, engaging in any conduct or course of
action or making or publishing any statements, claims, allegations or assertions
which they believe have or may reasonably be expected to have the effect of
demeaning the name or business reputation of Executive and shall cause their
employees, officers, directors, agents or advisors to be similarly bound.
Executive agrees to refrain from performing any act, engaging in any conduct or
course of action or making or publishing any statements, claims, allegations or
assertions which have or may reasonably have the effect of demeaning the name or
business reputation of PFH, Popular or any of the Popular Subsidiaries or any of
their respective employees, officers, directors, agents or advisors in their
capacities as such or which adversely affects (or may reasonably be expected
adversely to affect) the best interests (economic or otherwise) of any of them.
The parties agree that nothing in this Section 8(e) shall preclude either party
or any other person referenced in this Section 8(e) from fulfilling any duty or
obligation that he, she or it may have at law, from responding to any subpoena
or official inquiry from any court or government agency, including providing
truthful testimony, documents subpoenaed or requested or otherwise cooperating
in good faith with any proceeding or investigation, or from taking any
reasonable actions to enforce such party’s rights under this Agreement in
accordance with the dispute resolution provisions specified in Annex C annexed
hereto.

(f) Entire Agreement. This Agreement, together with the Annexes attached hereto,
sets forth the entire agreement between the parties, and, except as otherwise
provided herein, fully supersedes any and all prior agreements, understandings,
or representations between the parties pertaining to the subject matter of this
Agreement.

(g) Governing Law. This Agreement shall be governed by and construed under the
internal laws of the State of New Jersey, without regard to its conflict of laws
principles.

(h) Jurisdiction and Venue. This Agreement shall be deemed performable by all
parties in, and venue shall exclusively be in the state or federal courts
located in New Jersey. The parties hereby consent to the personal jurisdiction
of these courts and waive any objection that such venue is objectionable or
improper.

1

(i) Counterparts. This Agreement may be executed as counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.

* * *

Please confirm your acceptance of the terms of this Agreement by signing where
indicated below.

     
 
  Very truly yours,
By: Popular Financial Holdings, Inc.
S/Gregory S. Fisher
 
   
 
  Name: Gregory S. Fisher
Title: Executive Vice President
 
   
 
  By: Popular, Inc.
S/ Roberto R. Herencia
 
   
 
  Name: Roberto R. Herencia
Title: President of Banco Popular North America
 
   
Accepted and Agreed:
January 9, 2007


--------------------------------------------------------------------------------


Date:
  S/ Cameron E. Williams
—
Employee’s Name: Cameron E. Williams
Title: President of Popular Financial Holdings

2

Annex A

GENERAL RELEASE

GENERAL RELEASE (this “Release”), by Cameron E. Williams the “Executive”) in
favor of Popular, Inc. and Popular Financial Holdings, Inc. (collectively, the
“Company”) and any of their respective subsidiaries and affiliates and any of
their respective past or present shareholders, principals, directors, officers,
employees, managers, agents, attorneys, trustees, fiduciaries, representatives,
insurers, assigns or benefit plan administrators (collectively, the “Released
Parties”).

RECITALS

A. Executive has been employed by PFH in the capacity of President of PFH.

B. Executive has also served as a member of the Corporate Leadership Council of
Popular and as officer or director of various direct and indirect subsidiaries
and controlled affiliates of Popular and PFH (collectively, the “Popular
Subsidiaries”).

C. Executive has resigned and retired from his employment at PFH and the Popular
Subsidiaries.

D. Executive is seeking payments under the Resignation, Retirement and
Transition Agreement dated as of January      , 2007 (the “Agreement”) with PFH
and Popular that are conditioned on the execution and effectiveness of this
Release.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:

1. General Release. Executive knowingly and voluntarily waives, terminates,
cancels, releases and discharges forever the Released Parties from any and all
actions, causes of action, claims, allegations, rights, obligations,
liabilities, or charges (collectively, “Claims”) that he has or may have,
whether known or unknown, by reason of any matter, cause or thing occurring at
any time before and including the date of this Release, including, without
limitation. claims for compensation or bonuses (including, without limitation,
any claim for an award under any compensation plan or arrangement); breach of
contract; tort; wrongful, abusive, unfair, constructive, or unlawful discharge
or dismissal; impairment of economic opportunity defamation; age and national
origin discrimination; sexual harassment or discrimination; discrimination based
on marital status; back pay; front pay; benefits; attorneys’ fees; whistleblower
claims; emotional distress; intentional infliction of emotional distress;
assault; battery, pain and suffering; punitive or exemplary damages; all claims
under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866,
42 U.S.C. § 1981, the Civil Rights Act of 1991, the Americans with Disabilities
Act of 1991, the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers’ Benefit Protection Act, the Employee

Retirement Income Security Act of 1074, as amended (except as otherwise
expressly provided in paragraph 2(iv) below), the Family and Medical Leave Act
of 1993, or any other state, county or city law or ordinance regarding
employment discrimination, any claim under the Workers Adjustment Retraining and
Notification Act, 29 U.S.C. § 2101 et seq., and any claims for unpaid
compensation, wages and bonuses under the federal Fair Labor Standards Act, 29
U.S.C. § 201, et seq., or any state, county or city law ordinance regarding
wages or compensation, retaliation, negligence, loss of consortium, intentional
infliction of emotional distress, negligent infliction of emotional distress, or
any other claim and any alleged injuries he may have suffered up to and
including the date Executive executes this Release. In addition, in
consideration of the provisions of this Release, the Executive further agrees to
waive any and all rights under the laws of any jurisdiction in the United
States, or any other country, that limit a general release to those claims that
are known or suspected to exist in Executive’s favor as of the Effective Date
(as defined below).

2. Surviving Claims. Notwithstanding anything herein to the contrary, this
Release shall not:



  (i)   release any Claims relating to the payments and benefits set forth in
Section 2 of the Agreement;



  (ii)   release any Claims arising after the date of this Release;



  (iii)   limit or prohibit in any way Executive’s (or his beneficiaries’ or
legal representatives’) ability to bring an action to enforce the terms of this
Release;



  (iv)   release any claim for employee benefits under plans covered by the
Employee Retirement Income Security Act of 1974, as amended, to the extent that
such claims may not lawfully be waived or for any payments or benefits under any
plans of the Company and its affiliates (together, as constituted from time to
time, the “Group”) that have vested according to the terms of those plans:



  (v)   release any claims for indemnification in accordance with applicable
laws and the corporate governance documents of the Group or any other member of
the Group, including any right to contribution, in accordance with their terms
as in effect from time to time or pursuant to any applicable directors and
officers insurance policy with respect to any liability incurred by Executive as
an officer or director of the Group or any member of the Group or any right
Executive may have to obtain contribution as permitted by law in the event of
entry of judgment; or



  (vi)   release any obligations from any individual who is a Released Party
arising from any personal business relationship with Executive outside of the
employment relationship, including, without limitation, any mortgages or loans.

3. Additional Representations. Executive further represents and warrants that he
has not filed any civil action, suit, arbitration, administrative charge, or
legal proceeding against any Released Party nor has he assigned, pledged, or
hypothecated as of the Effective Date his claim to any person and no other
person has an interest in the claims that he is releasing.

4. Acknowledgements by Executive. Executive acknowledges and agrees that he has
read this Release in its entirety and that this Release is a general release of
all known and unknown claims, including, without limitation, to rights and
claims arising under the Age Discrimination in Employment Act (ADEA). Executive
further acknowledges and agrees that:



  (i)   this Release does not release, waive or discharge any rights or claims
that may arise for actions or omissions after the date of this Release;



  (ii)   Executive is entering into this Release and releasing, waiving and
discharging rights or claims only in exchange for consideration which he is not
already entitled to receive;



  (iii)   Executive has been advised, and is being advised by the Release, to
consult with an attorney before executing this Release; Executive acknowledges
that he has consulted with counsel of his choice concerning the terms and
conditions of this Release;



  (iv)   Executive has been advised, and is being advised by this Release, that
he has twenty-one (21) days within which to consider the Release; and



  (v)   Executive is aware that this Release shall become null and void if he
revokes his agreement to this Release within seven (7) days following the date
of execution of this Release. Executive may revoke this Release at any time
during such seven-day period by delivering (or causing to be delivered) to Banco
Popular North America, 9600 W. Bryn Mawr, Rosemont, Illinois 60018, Attention:
Roberto R. Herencia, President; written notice of his revocation of this Release
no later than 5:00 p.m. eastern time on the seventh (7th) full day following the
date of execution of this Release (the “Effective Date”). The Executive agrees
and acknowledges that a letter of revocation that is not received by such date
and time will be invalid and will not revoke this Release

3





5. Additional Agreements. Executive agrees that should any person or entity file
or cause to be filed any civil action, suit, arbitration, or other legal
proceeding seeking equitable or monetary relief concerning any claim released by
Executive herein, Executive shall not seek or accept any personal relief from or
as the result of such civil action, suit, arbitration, or other legal
proceeding.

IN WITNESS WHEREOF, Executive has signed this Release on the date set forth on
the first page hereof.

S/ Cameron E. Williams
Cameron E. Williams

Accepted and agreed:

POPULAR FINANCIAL HOLDINGS, INC.

By: S/Gregory S. Fisher
Its: Executive Vice President

POPULAR, INC.

By: S/ Roberto R. Herencia
Its: President of Banco Popular North America


4

Annex B

Proprietary information

(a) Definition. “Proprietary Information” means confidential or proprietary
information, knowledge or data concerning (1) PFH’s or any Popular Subsidiaries’
businesses, strategies, operations, financial affairs. organizational matters,
personnel matters, budgets, business plans, marketing plans, studies, policies,
procedures, products, ideas, processes, software systems, trade secrets and
technical know-how , (2) any other matter relating to PFH or any Popular
Subsidiary and (3) any matter relating to clients of PFH or any Popular
Subsidiary or other third parties having relationships with PFH or any Popular
Subsidiary. Proprietary Information includes (1) information regarding any
aspect of Executive’s tenure as an employee of PFH or any Popular Subsidiary or
the termination of Executive’s employment, (2) the names, addresses, and phone
numbers and other information concerning clients and prospective clients of PFH
or any Popular Subsidiary, (3) investment techniques and trading strategies used
in, and the performance records of, client accounts or other investment
products, and (4) information and materials concerning the personal affairs of
employees of PFH or any Popular Subsidiary. In addition, Proprietary Information
may include information furnished to Executive orally or in writing (whatever
the form or storage medium) or gathered by inspection, in each case before or
after the date of this Agreement. However, Proprietary Information does not
include information (1) that was or becomes generally available to Executive on
a non-confidential basis, if the source of this information was not reasonably
known to Executive to be bound by a duty of confidentiality, (2) that was or
becomes generally available to the public, other than as a result of a
disclosure by Executive, directly or indirectly, or (3) that Executive can
establish was independently developed by Executive without reference to any
Proprietary Information.

(b) Use and Disclosure. Executive will obtain or create Proprietary Information
in the course of Executive’s involvement in PFH’s or any Popular Subsidiaries’
activities and may already have Proprietary Information. Executive agrees that
the Proprietary Information is the exclusive property of PFH and Popular, and
that, while Executive is employed by a member of PFH or any Popular Subsidiary,
Executive will use and disclose Proprietary Information only for PFH’s or any
Popular Subsidiaries’ benefit and in accordance with any restrictions placed on
its use or disclosure by PFH or Popular. After Executive ceases being employed
by PFH, Executive will not use or disclose any Proprietary Information. In
addition, nothing in this Agreement will operate to weaken or waive any rights
PFH or any Popular Subsidiary may have under statutory or common law, or any
other agreement, to the protection of trade secrets, confidential business
information and other confidential information.

(c) Disputes. The existence of, and any information concerning, a dispute
between Executive and either PFH or Popular will be Proprietary Information.
However, Executive may disclose information concerning the dispute to the
arbitrator or court that is considering the dispute and to Executive’s legal
counsel (so long as such counsel agrees not to disclose any such information
other than as necessary to the prosecution or defense of the dispute).

(d) Return of Property/Proprietary Information. When Executive’s employment
terminates, Executive agrees to return to PFH (i) all property owned by PFH,
including without limitation, all PFH-owned cell phones and PDA’s; and (ii) all
Proprietary Information, including all notes, mailing lists, rolodexes, computer
hardware and software and computer files that contain any Proprietary
Information. Executive agrees to do anything reasonably requested by PFH or
Popular in furtherance of perfecting PFH’s and Popular’s possession of, and
title to, any Proprietary information that was at any time in Executive’s
possession.

(e) Limitations. Nothing in this Agreement prohibits Executive from providing
truthful testimony concerning PFH or Popular to governmental, regulatory or
self-regulatory authorities.

5

Annex C

DISPUTE RESOLUTION AGREEMENT

In exchange for the consideration set forth in the Agreement, Cameron E.
Williams (“Executive”) Popular, Inc. (“PI”) and Popular Financial Holdings Inc.
(“PFH”; PI and PFH, collectively, the “Company”) agree that in the event
employment disputes arise between them, they will be bound by the dispute
resolution procedures set forth below. Further, if there is any conflict or
ambiguity between this Dispute Resolution Agreement (“DR Agreement”) and any
other Company policy, procedure or rule, the terms and conditions of this DR
Agreement shall govern.

In order to establish and gain the benefits of a timely, impartial and
cost-effective dispute resolution procedure, the Company and Executive desire to
enter into this DR Agreement.

A. Complaints Covered by the Agreement.

Except for those disputes identified in Paragraph B of this DR Agreement, the
Company and Executive shall settle by arbitration all statutory, contractual
and/or common law complaints or controversies (“Complaints”) that the Company
may have against the Executive or that the Executive may have against the
Company or any of its shareholders, officers, directors, employees, or its
agents, that arise out of, or are related to, the employment relationship
between the Company and the Executive. Complaints subject to arbitration include
but are not limited to (1) complaints of illegal discrimination (including, but
not limited to, age, disability, marital status, medical conditions, national
origin, race, religion, retaliation, sex, sexual harassment or sexual
orientation); (2) complaints for breach of any contract (express or implied) or
breach of the covenant of good faith and fair dealing; (3) complaints for
violation of any federal, state, or other governmental law, statute, regulation
or ordinance; and (4) tort complaints (including but not limited to negligent or
intentional injury, defamation and termination of employment in violation of
public policy.)



  B.   Complaints Not Covered by this Agreement/Violations of Sections 5 and 6
of the Agreement.

This DR Agreement does not cover the following types of disputes: (1) complaints
by the Executive for workers’ compensation or unemployment insurance;
(2) complaints which in the absence of this DR Agreement could not have been
litigated in court or before any administrative proceeding under applicable
federal, state, or local law; (3) claims for equitable or legal relief that
arise from Executive’s improper disclosure of any trade secret or confidential
information, or that arise from Executive’s improper or unfair competition
against the Company or solicitation of customers or employees of the Company,
including but not limited to claims for violations of Sections 5 and 6 of the
Agreement; and (4) alleged criminal violations.

Executive further agrees that (1) Executive’s violating any part of Sections 5
or 6 of the Agreement would cause damage to the Company that cannot be measured
or repaired, (2) the Company therefore is entitled to an injunction, restraining
order or other equitable relief restraining any actual or threatened violation
of those Sections, (3) no bond will need to be posted for the Company to receive
such an injunction, order or other relief and (4) no proof will be required that
monetary damages for violations of those Sections would be difficult to
calculate and that remedies at law would be inadequate.

C. Required Notice of Complaint and Statute of Limitations.

Arbitration must be initiated by serving or mailing a written notice to the
other party. Written notice must be provided to the other party within one year
(365 days) after the day the complaining party first knew or should have known
of the events giving rise to the complaint. If the complaint is not properly
submitted within the appropriate time frame, all rights and claims that the
complaining party has or may have against the other party shall be waived and
void. Any notice sent to the Company shall be delivered to: Banco Popular North
America, 9600 W. Bryn Mawr, Rosemont, IL 60018, Attention: Roberto R. Herencia,
President. The notice must identify and describe the nature of all complaints
asserted and the facts upon which such complaints are based. Notice will be
deemed given according to the date of any postmark or the date or time of any
personal delivery.

D. Arbitration Procedures and Authority of Arbitrator.

All arbitrations will be conducted by a single arbitrator according to the
Employment Dispute Arbitration Rules of the American Arbitration Association
(“AAA”). The arbitrator will have authority to award any remedy or relief that a
court of competent jurisdiction could order or grant including, without
limitation, specific performance of any obligation created under policy, the
awarding of punitive damages, the issuance of any injunction, costs and
attorney’s fees to the extent permitted by law, or the imposition of sanctions
for abuse of the arbitration process. The arbitrator’s award must be rendered in
a writing that sets forth the essential findings and conclusions upon which the
arbitrator’s award is based.

E. Representation and Arbitrator Fees and Costs.

Each party may be represented in the arbitration by an attorney or other
representative selected by the party. The Company shall be responsible for its
own costs, the AAA filing fee and all other fees, costs and expenses of the
arbitrator and AAA for administering the arbitration. The Executive shall be
responsible for his/her attorney’s or representative’s fees, if any. However, if
any party prevails on a statutory claim which allows the prevailing party costs
and/or attorneys’ fees, the arbitrator may award costs and reasonable attorneys’
fees as provided by applicable statute.

F. Location of the Arbitration.

Arbitrations will be held at a location selected by the Company within the State
of New Jersey.

G. Evidence.

AAA rules notwithstanding, the admissibility of evidence offered at the
arbitration shall be determined by the arbitrator who shall be the judge of its
materiality and relevance. Legal rules of evidence will not be controlling, and
the standard for admissibility of evidence will generally be whether it is the
type of information that responsible people rely upon in making important
decisions.

H. Confidentiality.

The existence, content or results of any arbitration may not be disclosed by a
party or arbitrator without the prior written consent of both parties. Witnesses
who are not a party to the arbitration shall be excluded from the hearing except
to testify.

I. Knowing Waiver of Trial by Jury or Judge.

The Company and Executive understand that this DR Agreement will result in the
waiver of their respective rights to a trial by a judge or jury. In
consideration of the benefits of this Agreement, and after the opportunity to
consider it fully, Executive and the Company freely waive that right in favor of
the dispute mechanism set forth in this DR Agreement.

J. Modification.

This DR Agreement may only be modified by a written agreement signed by the
Company’s Chief Executive Officer and Executive.

K. Construction.

The provisions of this DR Agreement are severable. If any one or more provisions
are determined to be legally unenforceable, in whole or part, the remaining
provisions are binding and enforceable.

L. Entire Agreement.

The parties acknowledge that they have carefully read this DR Agreement and
understand its terms. This DR Agreement constitutes the entire agreement between
the parties on the subject of arbitration of any and all disputes between the
Executive and the Company specified in Paragraph A of this Agreement. This DR
Agreement supersedes any prior or contemporaneous oral or written
understandings, agreements, negotiations or representations on these subjects.
The parties acknowledge that no other party or agent or attorney of any other
party has made any promises, representations or warranties whatsoever, express
or implied, which are not expressly contained in this DR Agreement. Each party
further acknowledges that they have not executed this DR Agreement in reliance
upon a collateral promise, representation or warranty, or in reliance upon any
belief as to any fact not expressly stated in this DR Agreement.

The parties acknowledge that they have carefully read this DR Agreement and
understand its terms. The parties acknowledge that they have had an opportunity
to negotiate the terms of this DR Agreement. The parties have voluntarily
entered into this DR Agreement without reliance on any provision or
representation by the other party except those contained in this DR Agreement.
THE PARTIES UNDERSTAND THAT BY SIGNING THIS AGREEMENT, THEY ARE WAIVING THEIR
RIGHT TO A TRIAL BY JURY WITH REGARD TO ANY OF THE MATTERS ADDRESSED IN
PARAGRAPH A OF THIS DR AGREEMENT. The parties understand that they have the
opportunity to consult with legal counsel, to the extent desired, before
executing the Agreement.

     
DATED: January 9, 2007
  S/ Cameron W. Williams
 
   
 
  Executive’s Signature
 
   
 
  Cameron W. Williams
 
   
 
  Print Executive’s Name
 
   
 
  POPULAR, INC.
By: S/Roberto R. Herencia
 
   
 
  Name: Roberto R. Herencia
 
   
 
  Title: President of Banco Popular North America
 
   
 
   
 
  POPULAR FINANCIAL HOLDINGS, INC.
By: S/ Gregory S. Fisher
 
   
 
  Name: Gregory S. Fisher
 
   
 
  Title: Executive Vice President
 
   
 
   

6